DETAILED ACTION
The following non-final Office action is in response to Applicant’s submission received on 07/27/2022.  The instant application is a CON of 14/229,008, now US 11,410,224.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-20 have been examined and are pending.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more based on the guidance provided in the Office’s 2019 Revised Patent Subject Matter Eligibility Guidance (hereinafter “2019 PEG”) (See Federal Register Vol. 84, No. 4, January 7, 2019).
Step 1 of the subject matter eligibility test entails considering whether the claimed subject matter falls within the four categories of statutory subject matter (i.e., process, machine, manufacture, or composition of matter).  In Applicant’s case, the claims pass Step 1.  
However, for Step 2A Prong One of the subject matter eligibility test, independent claim 1 for example recites an abstract idea of generating a request for pricing of a structure to be fabricated based on information received about the structure and a supplier.  The limitations that recite an abstract idea are indicated in bold below:
A system for generating a request for pricing, the system comprising: a computing device configured to: 
receive a computer-aided design (CAD) file from a user, wherein a CAD file is representative of a structure to be fabricated; 
receive capability data regarding at least a supplier; 
filter the at least a supplier as function of the capability data; and 
generate a request for pricing as a function of the CAD file and of the filtered at least a supplier, wherein the request for pricing is accessible within an electronic marketplace

The limitations of generating a request for pricing of a structure to be fabricated based on information received about the structure and a supplier fall under the abstract idea subject matter grouping of certain methods of organizing human activity because asking for quotes from suppliers to provide a service of product fabrication is indicative of commercial or legal interactions, sales activities and business relations.  The performance of the claim limitations using a computing device does not preclude the conclusion that the claim recites an abstract idea.  For example, in the TLI Communications decision, the court noted that even though a claim may recite concrete, tangible components, these components do not exclude the claim from the reach of the abstract-idea inquiry (See TLI Communications LLC v. AV Automotive, LLC No. 15-1372 (Fed. Cir. May 17, 2016)).  
For Step 2A Prong Two of the subject matter eligibility test, the abstract idea is not integrated into a practical application.  The additional elements of a system comprising a computing device to implement the abstract idea and having the request for pricing accessible within an electronic marketplace are recited at a high-level of generality such that they amount to no more than mere instructions to apply the exception using generic computer elements or merely using a computer as a tool to perform an abstract idea.  See MPEP 2106.05(f) regarding mere instructions to implement on a computer and merely using a computer as a tool.  Also, as explained in the Intellectual Ventures I LLC v. Capital One Bank, 792 F.3d at 1371-72 (Fed. Cir. 2015) decision (citing Alice, 134 S. Ct. at 2359), “[s]teps that do nothing more than spell out what it means to ‘apply it on a computer’ cannot confer patent-eligibility.”  Thus, the generic computer element does not impose any meaningful limits on practicing the abstract idea.  Also, the additional elements of the claimed receive steps amount to mere data gathering and are considered insignificant extra-solution activity based on the 2019 PEG and MPEP 2106.05(g) regarding limitations about data gathering.  For example, the 2019 PEG guidance and MPEP 2106.05(g) reference a limitation from CyberSource and indicate that mere data gathering or obtaining of information so that the information can be analyzed in order to make a determination should be considered insignificant extra-solution activity.  Here, Applicant’s data collection aligns with this reference to CyberSource because the limitation also serves the purpose of obtaining data for analysis or determinations.  Accordingly, these additional elements individually do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  Further, combining such an implementation of the abstract idea using generic computer elements at a high-level of generality with mere data gathering limitations does not integrate the abstract idea into a practical application.   
Regarding Step 2B, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above, with respect to a practical application, the additional elements amount to no more than mere instructions to apply the exception using generic computer components and insignificant extra-solution activity.  Therefore, the additional elements do not provide an inventive concept.  For the claimed receive steps considered insignificant extra-solution activity in Step 2A Prong Two, this has been reevaluated in Step 2B and determined to be well-understood, routine and conventional based on various court decisions such as Symantec, OIP Techs., and buySAFE (see MPEP 2106.05(d)(II)) which convey that mere receiving or transmitting of data over a network is a well-understood, routine and conventional function when it is claimed in a merely generic manner as it is here.  Based on the reasons presented, the claim is not patent eligible.
The dependent claims include the limitations of the independent claim and therefore recite the same abstract idea.  Accordingly, the analysis and rationale discussed above regarding the independent claim and abstract idea also apply to the dependent claims.  Also, the dependent claims further limit the abstract idea to a more narrow abstract idea by: further describing the request for pricing, further describing the received information to be considered when generating the request for pricing, and further including a step of generating and receiving a price to fabricate based on the request for pricing. Such narrowing creates a more narrow abstract idea but does not transform the abstract idea into patent-eligible subject matter.  Additional elements recited in the dependent claims include generic processing components/functionality recited at a high-level of generality (e.g., the computing device communicates information to a user) which do not impose any meaningful limits to integrate the abstract idea into a practical application nor do they provide for an inventive concept.     
 Claims 11-20, directed to a method, recite limitations similar to those recited in system claims 1-10 and therefore the same analysis above with respect to claims 1-10 also applies to these claims. 
Applicant’s claims are not patent-eligible.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Thackston US 6,295,513 B1 (hereinafter “Thackston”).

Regarding claim 1, Thackston discloses a system for generating a request for pricing, the system comprising: a computing device configured to (Fig. 20): 
 
receive a computer-aided design (CAD) file from a user, wherein a CAD file is representative of a structure to be fabricated (col. 44:57-67 - Fig. 23 step 4080 - upload part design model that was previously created using CAD processing module (209)); 
receive capability data regarding at least a supplier (col. 42: 26-39 - Fig. 22 – (191) stored GMR data including fabricator specific data that is searched using queries to locate qualified fabricators; col. 42:45-53 - (193) data such as certifications and affiliations, CAD capabilities, and col. 42: 54-67 - (194) information pertaining to machinery and processes used by the fabricator, and col. 43:23-26- (198) standards to which fabricator can manufacture; col. 36:42-58  (158) maintain an inventory of fabricators capabilities and experience); 
filter the at least a supplier as function of the capability data (col. 45: 24-32 and 46-57 - Fig. 23 step 4160 - designer of part design model inputs search criteria for fabricators (212, 214), col. 36:64-67 and col. 37:1-33  (160, 161) search criteria includes about the fabricators’ qualifications/capabilities; col. 48:44-60 - (231) receives search results of qualified fabricators); and 
generate a request for pricing as a function of the CAD file (col. 48: 23-67 and col. 49: 1-13 and col. 50:43-65 - designer seeking to out-source the manufacture of product associated with the part design model can select some vendors for participation in the RFQ/bid process which can be from the search results performed in the GMR search process resulting in a list of qualified fabricators…user submits request for quote (Fig. 26, (229-232, 238))), wherein the request for pricing is accessible within an electronic marketplace (col. 48: 23-67 and col. 49: 1-13 and col. 50:43-65 - electronic trading community for issuing request for quote of request for proposal to fabricators (Fig. 26, (229-232, 238))).

Regarding claim 2, Thackston discloses the elements of claim 1 as shown above from which this claim depends and Thackston further discloses wherein the request for pricing comprises a price estimate request (col. 48: 23-67 and col. 49: 1-13 and col. 50:43-65 - user submits request for quote (Fig. 26, (229-232, 238))).  

Regarding claim 3, Thackston discloses the elements of claim 1 as shown above from which this claim depends and Thackston further discloses wherein the capability data includes manufacturing capabilities of the at least a supplier (col. 42: 26-39 - Fig. 22 – (191) stored GMR data including fabricator specific data that is searched using queries to locate qualified fabricators; col. 42:45-53 - (193) data such as certifications and affiliations, CAD capabilities, and col. 42: 54-67 - (194) information pertaining to machinery and processes used by the fabricator, and col. 43:23-26- (198) standards to which fabricator can manufacture; col. 36:42-58  (158) maintain an inventory of fabricators capabilities and experience). 
 
Regarding claim 4, Thackston discloses the elements of claim 1 as shown above from which this claim depends and Thackston further discloses wherein the CAD file further comprises a CAD model (col. 44:57-67 - Fig. 23 step 4080 - upload part design model that was previously created using CAD processing module (209)).  

Regarding claim 5, Thackston discloses the elements of claim 1 as shown above from which this claim depends and Thackston further discloses wherein the computing device is further configured to communicate, to the user, a price to fabricate as a function of filtering the at least a supplier (col. 48: 23-67 and col. 49: 1-13 and col. 50:43-65 - designer seeking to out-source the manufacture of product associated with the part design model can select some vendors for participation in the RFQ/bid process which can be from the search results performed in the GMR search process resulting in a list of qualified fabricators…user submits request for quote (Fig. 26, (229-232, 238)); col. 49: 31-45 – fabricator bids a specific dollar amount in response to RFQ or RFP submitted by user (234)).  

Regarding claim 6, Thackston discloses the elements of claim 1 as shown above from which this claim depends and Thackston further discloses wherein the computing device is further configured to communicate the capability data to the user as a function of filtering the at least a supplier (col. 45: 24-32 and 46-57 - Fig. 23 step 4160 - designer of part design model inputs search criteria for fabricators (212, 214), col. 48:44-60 - (231) receives search results of qualified fabricators).  

Regarding claim 7, Thackston discloses the elements of claim 1 as shown above from which this claim depends and Thackston further discloses wherein the computing device is further configured to communicate the request for pricing to the user as a function of filtering the at least a supplier (col. 50:43-65 – GMR system provides RFQ templates and form which can include a listing of the qualified fabricators identified by the search (238)).  

Regarding claim 8, Thackston discloses the elements of claim 1 as shown above from which this claim depends and Thackston further discloses wherein the computing device is further configured to generate a price to fabricate the structure to be fabricated as a function of filtering the at least a supplier (col. 48:26-60 (230,231) user selectively picks fabricators to participate in RFQ/bid process; col. 49: 31-45 (234) of those selected, fabricators submit bid in response to RFQ or RFP for a certain dollar amount).  

Regarding claim 9, Thackston discloses the elements of claim 1 as shown above from which this claim depends and Thackston further discloses wherein the request for pricing further includes a firm price estimate (col. 49: 31-45 – fabricator bids a specific dollar amount in response to RFQ or RFP submitted by user (234)).  

Regarding claim 10, Thackston discloses the elements of claim 1 as shown above from which this claim depends and Thackston further discloses wherein the computing device is further configured to receive a price to fabricate the structure represented by the CAD file in response to the request for pricing (col. 49: 31-45 – fabricator bids a specific dollar amount in response to RFQ or RFP submitted by user (234)).

Claims 11-20, directed to a method for generating a request for pricing, recites limitations substantially similar to those recited in claims 1-10, directed to a system for generating a request for pricing.  Since Thackston discloses the elements of claims 1-10 and a system for performing (Fig. 20), then the same art and rationale applied to claims 1-10 also applies to claims 11-20.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Free US 2008/0269942 A1 COMPUTER SYSTEM AND METHOD FOR PROVIDING REAL-WORLD MARKET-BASED INFORMATION CORRESPONDING WITH A THEORETICAL CAD MODEL AND/OR RFQ/RFP DATA (0062 – use CAD model to initiate a market-based search for products matching or similar to the CAD model that have been made or were quoted on the system 100. For example, relevant products may have been part of a request for proposal (RFP) and/or request for a quote (RFQ) that were sourced using system 100 and such data would be stored in the real-world database 175; 0064 - he real-world transactional database 175 can comprise transactional data derived from earlier searches on the system 100 as well as data that tracks the business (quotes as well as actual work completed) by designers and manufacturers who connect over the computer network 115, such as the Internet. The real-world transactional database 175 also comprises real-world data that is exchanged between designers and manufacturers over the Internet 115. This real-world data is created and maintained by websites on the Internet 115 and stored in the real-world database 175. These websites can facilitate transactions between designers and manufacturers that are added to the real-world database 175 daily; 0126, 0127 – search result pricing; 0180 – design engineers can search among their current RFQs).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALISSA KARMIS whose telephone number is (571)270-7277.  The examiner can normally be reached on M-F 8:30am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Stamber can be reached on 571-272-6724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALISSA D KARMIS/Examiner, Art Unit 3683


/ERIC W STAMBER/Supervisory Patent Examiner, Art Unit 3683